Citation Nr: 1434982	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1959 to January 1982.  The Veteran died in April 2009, and the Appellant is the Veteran's surviving spouse.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the benefit sought on appeal. 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The Board notes that substitution is not applicable in this case because there was no pending appeal at the time of the Veteran's death. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record includes a November 2009 letter to the Appellant notifying her on how to substantiate her claim.  However, this notice letter is inadequate as it fails to provide a statement of the disabilities for which the Veteran was service-connected at the time of death, as is required under Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  

The Appellant contends that the Veteran's lung cancer and chronic obstructive pulmonary disease (COPD) were related to service and therefore service connection for the Veteran's cause of death is warranted.  The certificate of death shows that the Veteran's immediate cause of death was lung cancer and that severe COPD was a significant condition contributing to death.  The terminal treatment records are not associated with the record.  It is unclear whether the Veteran's lung cancer and COPD were etiologically related to service.  Further, it is unclear whether any of the disabilities for which the Veteran was service-connected at the time of death (e.g., maxillary sinusitis) contributed to the cause of death or was a material influence in accelerating death.  For these reasons, after obtaining outstanding treatment records, a VA medical opinion should be obtained to determine whether the lung cancer and COPD are related to service and whether the disabilities for which the Veteran was service-connected at the time of death contributed to his death.  DeLaRosa v. Peake, 505 F.3d 1319 (Fed. Cir. 2009); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2009).  

The Appellant contends that the Veteran should have been entitled to the presumption of herbicide exposure and that his lung cancer should therefore be presumed service-connected.  The service personnel records show that the Veteran served on sea duty in the Pacific Fleet at the following locations: Helicopter Utility Squadron One (Hutron One) from July 1960 to February 1961; the USS Midway (ship) from February 1961 to September 1961; Hutron One from September 1961 to March 1962; the ship from March 1962 to October 1962; and Hutron One from October 1962 to October 1963.  

The Appellant reports that the Veteran told her that he participated in helicopter rescue missions in Vietnam.  See e.g., May 2010 notice of disagreement.  The record has not been fully developed to determine whether the Veteran's periods of service on the ship and with Hutron One from January 1962 to October 1963 included conditions of service that involved duty or visitation in the Republic of Vietnam.  See generally 38 C.F.R. § 3.307(a) (providing that the presumption of herbicide exposure extends only to service in Vietnam from January 6, 1962 to May 7, 1975).  Thus, this claim may turn upon whether the Veteran's service with Hutron One and on the ship from January 1962 to October 1963 included rescue missions in the Republic of Vietnam.  Therefore, remand of this issue is warranted to obtain any information regarding the ship's and Hutron One's operations during the period from January 1962 to October 1963.    

Accordingly, the case is REMANDED for the following action:

1. Provide to the Appellant appropriate notice regarding how to substantiate her claim, to include a statement of the disabilities for which the Veteran was service-connected at the time of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  

2. Contact the Appellant and request that she submit or authorize the release of (a) the terminal treatment records from Cancer Treatment Centers of America and (b) any other treatment records pertinent to lung cancer and COPD.    

Request that she authorize the release of any non-VA treatment records.

3. Request and obtain any information from all appropriate sources regarding the following:  

a. The USS Midway's location and duties from January 1962 to October 1963, specifically to include the ship's deck logs.    

b. Helicopter Utility Squadron One's location and duties from January 1962 to October 1963. 


If, after making reasonable efforts to obtain any of the above outstanding Federal records the AMC is unable to secure same, it is reasonably certain they do not exist, or further efforts to obtain them would be futile, the Appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The Appellant must then be given an opportunity to respond.

4. Obtain all outstanding relevant VA treatment records.  

Associate any records obtained with the claims file (paper or electronic).  

5. After completing the above development, obtain a VA medical opinion.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  

(a) If the AOJ finds no evidence showing the Veteran's presence in Vietnam, ask the examiner to provide an opinion regarding whether it is at least as likely as not (50 percent probability) that the Veteran's lung cancer and/or COPD was etiologically related to service.  

(b) Ask the examiner to provide an opinion regarding whether it is at least as likely as not (50 percent probability) that any of the disabilities for which the Veteran was service-connected at the time of death contributed substantially or materially to the Veteran's death; combined to cause death; and/or aided or lent assistance to the production of death.  

a. For purposes of this opinion, please indicate whether any of the disabilities for which the Veteran was service-connected at death was an active process affecting the lungs.  If so, consider whether such disability resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of the other disabilities primarily causing death.  

b. For purposes of this opinion, please indicate whether any of the disabilities for which the Veteran was service-connected at death affected a vital organ and was of itself of a progressive or debilitating nature.  If so, consider whether such disability had a material influence in accelerating death, even though the primary cause of death was so overwhelming that eventual death was anticipated irrespective of any coexisting disabilities.  

Provide a complete explanation for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Appellant and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



